Citation Nr: 0919297	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-11 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1940 to October 
1945 and from September 1950 to April 1967.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part denied entitlement to an 
increased evaluation in excess of 30 percent for bilateral 
hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  
(1995).  In addition, a Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

In a March 2006 VA Form 9, the Veteran states that his 
hearing has continued to deteriorate since he received a VA 
audiological examination in December 2005.  Given the 
evidence of an increase in disability and the age of the 
prior VA audiological examination, the Board finds that a 
new audiological examination is warranted.

Accordingly, the claim for an initial compensable rating for 
right ear hearing loss is REMANDED for the following action:

1.  Provide the Veteran with a VA 
audiological examination to determine the 
severity of his service connected bilateral 
hearing loss.

2. Then, readjudicate the claim for an 
increased rating in excess of 30 percent 
for bilateral hearing loss.  If any 
benefits sought on appeal are not granted, 
issue a supplemental statement of the case 
before returning the claim to the Board, if 
otherwise in order.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



